FILE COPY




                                  COURT OF APPEALS
                                      SECOND DISTRICT          OF      TEXAS
CHIEF JUSTICE                                                                     CLERK
 TERRIE LIVINGSTON                    TIM CURRY CRIMINAL JUSTICE CENTER             DEBRA SPISAK
                                           401 W. BELKNAP, SUITE 9000
JUSTICES                                 FORT WORTH, TEXAS 76196-0211             CHIEF STAFF ATTORNEY
  LEE ANN DAUPHINOT                                                                LISA M. WEST
  ANNE GARDNER                                 TEL: (817) 884-1900
  SUE WALKER                                                                      GENERAL COUNSEL
  BILL MEIER                                  FAX: (817) 884-1932                  CLARISSA HODGES
  LEE GABRIEL
  BONNIE SUDDERTH                            www.txcourts.gov/2ndcoa



                                           July 28, 2015

    Adam K. Golden                                       Debra A. Windsor
    1100 Hwy. 1807                                       Assistant District Attorney
    Venus, TX 76084                                      401 W. Belknap St.
                                                         Fort Worth, TX 76196-0201
                                                         * DELIVERED VIA E-MAIL *

    RE: Court of Appeals Numbers: 02-15-00223-CV, 02-15-00224-CV,
                                  02-15-00225-CV, 02-15-00226-CV,
                                  02-15-00227-CV, 02-15-00228-CV,
                                  02-15-00233-CV, 02-15-00234-CV,
                                  02-15-00235-CV, 02-15-00236-CV

    Trial Court Case Numbers: 1293990D, 1296000D, 1293989D, 1296288D,
                              1286758D, 1276101D, 1323790D, 1323812D,
                              1323805D, 1323795D

    Style:       Adam K. Golden
                 v.
                 The State of Texas

          The clerk’s records have been filed under the date of Tuesday, July 28,
    2015 in the above referenced causes.

          The appellant’s brief is due Thursday, August 27, 2015. See Tex. R.
    App. P. 38.6. You will be notified when the case is set for submission.

           A party desiring oral argument must note that request on the outside cover
    of the party’s brief. See Tex. R. App. P. 39.7. If no oral argument is requested
    by either party, the case may be submitted on the briefs.

        PLEASE BE ADVISED THAT THIS COURT HAS ADOPTED THE
    STANDARDS FOR APPELLATE CONDUCT, WHICH WERE ADOPTED AND
    PROMULGATED BY THE SUPREME COURT OF TEXAS AND THE TEXAS
    COURT OF CRIMINAL APPEALS ON FEBRUARY 1, 1999 BY
                                                              FILE COPY

02-15-00223-CV
July 28, 2015
Page 2


MISCELLANEOUS DOCKET ORDER NO. 99-9012. Copies of the standards
are available from this office and appear on the court's website at
www.txcourts.gov/2ndcoa.     Parties appearing before this court are
expected to adhere to these standards and non-compliance will be
addressed by the court accordingly.

                                    Respectfully yours,

                                    DEBRA SPISAK, CLERK


                                    By: Rose M. Stewart, Deputy Clerk